Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 1 of 12 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
INGRID GUTIERREZ,                                               Case No.

                           Plaintiff,
                                                                COMPLAINT
         -against-

                                                                Jury Trial Demanded
EAST SIDE III CORP. d/b/a Atwood,
SHAWN RASSMAN and THOMAS PERONE,

                            Defendants.
------------------------------------------------------------X

         Plaintiff Ingrid Gutierrez (“Gutierrez” or “Plaintiff”) alleges against Defendants East Side

III Corp. d/b/a Atwood (“Atwood” or the “Restaurant”), Shawn Rassman (“Rassman”) and

Thomas Perone (“Perone”) (collectively, “Defendants”), upon information and belief, as follows:

                                        NATURE OF THE CLAIMS

    1. Gutierrez was employed as a non-exempt sous chef at Atwood from approximately

         December 19, 2019 to February 24, 2020. Gutierrez was paid in accordance with either a

         $65,000.00 salary or a $70,000.00 salary. However, despite working in excess of forty

         hours per week, Gutierrez was not paid any overtime.

    2. Further, Defendants committed a statutory wage violation, by failing to provide Gutierrez

         with a wage notice, either upon her hire or annually.

    3. Additionally, Defendants discriminated and retaliated against Gutierrez, a female,

         because of her gender. Perone – Gutierrez’s immediate supervisor, told Gutierrez that he

         did not think it was fair that she was a woman and earning the salary she did. Gutierrez

         was ultimately terminated one month after complaining to the Restaurant’s Owner-

         Rassman.



                                                          1
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 2 of 12 PageID #: 2



  4. Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. §§201

     et. seq. (“FLSA”) that she is entitled to recover from Defendants: (1) unpaid overtime, (2)

     liquidated damages and (3) attorneys’ fees and costs.

  5. Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”) that she is

     entitled to recover from Defendants: (1) unpaid overtime, (2) statutory penalties for wage

     notice violations, (3) liquidated damages and (4) attorneys’ fees and costs.

  6. Plaintiff also sets forth claims for gender discrimination and retaliation under the New

     York City Human Rights Law (“NYCHRL”).

                               JURISDICTION AND VENUE

  7. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b), 28

     U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiffs city law

     claims pursuant to 28 U.S.C. § 1367.

  8. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

     because Plaintiff resides in this district.

  9. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201

     and 2202.

                                            PARTIES

  10. Plaintiff Ingrid Gutierrez (“Plaintiff” or “Gutierrez”) was and is a resident of Kings

     County, New York.

  11. Gutierrez was and is a female.

  12. Defendant East Side Corp. III d/b/a Atwood (“Atwood” or the “Restaurant”) was and is a

     domestic business corporation duly existing under the laws of the State of New York.

  13. Atwood was and is duly authorized to conduct business in the State of New York.



                                                   2
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 3 of 12 PageID #: 3



  14. Atwood was and is a restaurant located at 986 2nd Avenue, New York NY 10022.

  15. At all times relevant to this action, Atwood has been a business or enterprise engaged in

     interstate commerce employing more than two employees and earning gross annual sales

     over $500,000.00.

  16. Defendant Shawn Rassman (“Rassman”), upon information and belief, was and is a

     resident of the State of New York.

  17. At all times relevant to this action, Rassman was and is an Owner of Atwood.

  18. Rassman exercised control over the employment terms and conditions of the Plaintiff.

     Rassman had and exercised the power and authority to (i) fire and hire, (ii) determine the

     rate and method of pay, (iii) determine work schedules and (iv) otherwise affect the

     quality of employment of the Plaintiff At all times, Plaintiff could complain to Rassman

     directly regarding any of the terms of her employment, and Rassman would have the

     authority to effect any changes to the quality and terms of employees’ employment.

     Rassman exercised functional control over the business and financial operations of the

     Defendants.

  19. Defendant Thomas Perone (“Perone”), upon information and belief, was and is a resident

     of the State of New York.

  20. At all times relevant to this action, Perone was employed by Atwood.

  21. At all times relevant to this action, Perone was a Chef at Atwood.

  22. At all times relevant to this action, Perone was Gutierrez’s supervisor.

  23. At all relevant times, Atwood was and continues to be an “enterprise engaged in

     commerce” within the meaning of the FLSA and the NYLL and the regulations

     thereunder.



                                               3
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 4 of 12 PageID #: 4



  24. At all relevant times, the work performed by the Plaintiff was directly essential to the

     businesses operated by the Defendants.

                                 STATEMENT OF FACTS

  25. From approximately December 19, 2019 to February 24, 2020, Gutierrez was employed

     by the Defendants.

  26. Gutierrez was employed by the Defendants as a sous chef.

  27. Gutierrez worked for Defendants at 986 2nd Avenue, New York NY 10022.

     FLSA and NYLL Wage Violations

  28. Gutierrez was a non-exempt employee.

  29. Gutierrez did not have authority to hire or fire any employees.

  30. Gutierrez did not have keys to the restaurant.

  31. Gutierrez did not order any food or ingredients for the restaurant.

  32. Perone determined Gutierrez’s schedule that she would work each week.

  33. The Defendants did not provide a wage notice to Gutierrez upon her hire.

  34. The Defendants did not provide a wage notice to Gutierrez annually.

  35. From approximately December 19, 2019 to January 26, 2020, Gutierrez was paid in

     accordance with a $65,000.00 annual salary.

  36. From approximately January 27, 2020 to February 24, 2020, Gutierrez was paid in

     accordance with a $70,000.00 annual salary.

  37. Defendants paid Gutierrez once per week (on Friday) by check.

  38. From approximately January 6, 2020 to late January 2020, Gutierrez worked six days per

     week, ten plus hours per day, for a total of sixty two or sixty three hours per week.

  39. From late January 2020 to February 24, 2020, Gutierrez worked at minimum 60 hours per



                                               4
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 5 of 12 PageID #: 5



     week.

  40. Despite working in excess of forty hours per week, Defendants failed to pay Gutierrez

     overtime.

  41. Defendants knowingly and willfully operated their business with a policy of not paying

     either the FLSA overtime rate (of time and one-half) or the New York State overtime rate

     (of time and one-half) to the Plaintiff.

  42. Defendants knowingly and willfully operated their business with a policy of not

     providing proper wage and hour notices to the Plaintiff, at the beginning of her

     employment and annually thereafter, in violation of the NYLL.

     NYCHRL Gender Discrimination and Retaliation

  43. While employed by Atwood, Gutierrez was the only female employee who worked in the

     kitchen.

  44. In approximately the first week of February 2020, Rassman informed Perone of

     Gutierrez’s salary.

  45. Perone then told Gutierrez, Listen I’ve just been told how much your salary is. I don’t

     think he should have told me, but now that I know I don’t think it’s fair you are a

     woman and are getting $65,000.00.

  46. Perone continued, You should be getting less. You should be living your life, going out

     with friends and having fun.

  47. Further, Perone said, I have kids to maintain. You don’t have kids and therefore you

     should not be paid this much.

  48. In addition, Perone tried to persuade Gutierrez to work 30 hours as a line cook instead of

     having the position of sous chef so she can have the free time to go out and have a better



                                                5
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 6 of 12 PageID #: 6



     lifestyle.

  49. Gutierrez was highly offended by Perone’s discriminatory comments.

  50. Gutierrez told Perone that she was in shock for everything he told her, said she was upset

     and would appreciate it if he didn’t assume things about her personal life and what she

     should be doing with her life.

  51. Later that same day, Gutierrez mustered the courage to complain about the discrimination

     to Rassman and James Lewis – Atwood General Manager.

  52. In response to Gutierrez’s complaint, Rassman merely told Gutierrez to ignore Perone.

  53. Over the next month, Defendants required Gutierrez to work additional hours, for the

     same pay.

  54. Perone also retaliated against Gutierrez for complaining by yelling at her in front of the

     entire kitchen staff, even though she did nothing wrong. Immediately thereafter,

     Gutierrez complained to James Lewis about Perone’s behavior. James Lewis saw

     Gutierrez extremely upset and anxious as a result of Perone’s behavior.

  55. Further, Perone would make a point to not say hello to Gutierrez, while greeting all the

     other male kitchen employees.

  56. On or about February 23, 2020, Gutierrez fell ill on the subway to work and texted

     Perone and James Lewis that she could not work that day.

  57. On or about February 24, 2020, Defendants terminated Gutierrez’s employment.

  58. At the termination meeting with Gutierrez, Rassman, Perone and Apollo Jackson –

     another Owner present, Rassman provided Gutierrez with a separation agreement. When

     Gutierrez asked why, Rassman said because he had pictures of an unclean kitchen from

     last week.



                                               6
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 7 of 12 PageID #: 7



  59. In the same meeting, Rassman told Perone that he would receive a written warning (not

     termination) for leaving the kitchen unclean a different day.

  60. Gutierrez asked why she (a female) was not receiving the same treatment as Perone (a

     male).

  61. Perone told Gutierrez, You need to know your place in here.

  62. Perone laughed at Gutierrez for being terminated.

  63. Gutierrez was terminated in retaliation for complaining about discrimination.

  64. Defendants treated Gutierrez differently because of her gender.

  65. Defendants’ actions were intentional and intended to harm Plaintiff.

  66. As a result of Defendants’ actions, Plaintiff has suffered lost wages.

  67. As a result of Defendants’ actions, Plaintiff has suffered and continues to suffer from

     severe emotional distress, for which she is treating.

                                FIRST CAUSE OF ACTION
                                 (FLSA – Unpaid Overtime)

  68. Plaintiff repeats and realleges each and every allegation of the preceding paragraphs

     hereof with the same force and effect as though fully set forth herein.

  69. By failing to pay overtime at a rate not less than one and one-half (1.5) times the regular

     rate of pay for work performed in excess of 40 hours per week, Defendants have violated

     and continue to violate the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§

     207(a)(1) and 215(a)(2).

  70. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

     meaning of 29 U.S.C. § 255(a).

  71. Defendants’ failure to pay overtime caused Plaintiff and the Collective Action Members

     to suffer loss of wages and interest thereon. Plaintiff and the Collective Action Members

                                               7
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 8 of 12 PageID #: 8



     are entitled to recover from Defendants their unpaid overtime premium compensation,

     damages for unreasonably delayed payment of wages, liquidated damages, reasonable

     attorneys’ fees, and costs and disbursements of the action pursuant to 29 U.S.C. § 216(b).

                              SECOND CAUSE OF ACTION
                               (NYLL – Unpaid Overtime)

  72. Plaintiff repeats and realleges each and every allegation of the preceding paragraphs

     hereof with the same force and effect as though fully set forth herein.

  73. Defendants willfully violated the Plaintiff’s rights by failing to pay overtime

     compensation at a rate of not less than one and one-half times the regular rate of pay for

     hours worked in excess of 40 each week, in violation of the NYLL and regulations

     promulgated thereunder.

  74. Defendants’ failure to pay overtime premium compensation caused the Plaintiff to suffer

     loss of wages and interest thereon. Plaintiff is entitled to recover from the Defendants

     their unpaid overtime compensation, damages for unreasonably delayed payment of

     wages, liquidated damages, reasonable attorneys’ fees, and costs and disbursements of

     the action pursuant to NYLL §§ 663(1) et seq.

                             THIRD CAUSE OF ACTION
                         (NYLL – Failure to Provide Wage Notice)

  75. Plaintiff repeats and realleges each and every allegation of the preceding paragraphs

     hereof with the same force and effect as though fully set forth herein.

  76. Defendants have willfully failed to supply the Plaintiff with a wage notice as required by

     NYLL, Article 6, § 195(1), at the time of hiring or annually, containing the following

     information: the rate or rates of pay and basis thereof, whether paid by the hour, shift,

     day, week, salary, piece, commission other; the regular pay day designated by the



                                               8
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 9 of 12 PageID #: 9



     employer; the name of the employer; the physical address of the employer and the

     telephone number of the employer.

  77. Due to the Defendants’ violations of the NYLL, Plaintiff is entitled to recover from

     Defendants fifty dollars for each workday that the violations occurred or continue to

     occur, up to a maximum of $5,000.00 per employee, as provided for by NYLL, Article 6

     §§ 190 et seq., reasonable attorneys’ fees, costs, pre-judgment and post-judgment interest,

     and injunctive and declaratory relief.

                             FOURTH CAUSE OF ACTION
                            (NYCHRL Gender Discrimination)

  78. Plaintiff hereby repeats and realleges each and every allegation in all of the preceding

     paragraphs as if fully set forth herein.

  79. The Administrative Code of the City of New York § 8-107 [1] provides that, “It shall be

     an unlawful discriminatory practice: “(a) For an employer or agent thereof, because of the

     actual or perceived age, race, creed, color, national origin, gender, disability, marital

     status, sexual orientation, or alienage or citizenship status of any person, to refuse to hire

     or employ or to bar or to discharge from employment such person or to discriminate

     against such person in compensation or in terms, conditions or privileges of

     employment.”

  80. Defendants engaged in an unlawful discriminatory practice in violation of the New York

     City Administrative Code Title 8, § 8-107(a) by terminating the Plaintiff, creating and

     maintaining discriminatory working conditions and discriminating against the Plaintiff

     because of her gender.

  81. That as a direct result of the foregoing, Plaintiff has been damaged in an amount which

     exceeds the jurisdictional limits of all lower Courts.

                                                9
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 10 of 12 PageID #: 10



                                 FIFTH CAUSE OF ACTION
                                    (NYCHRL Retaliation)

   82. Plaintiff hereby repeats and re-alleges each and every allegation in all of the preceding

      paragraphs as if fully set forth herein.

   83. The New York City Administrative Code Title 8, § 8-107(1)(e) provides that it shall be

      an unlawful retaliatory practice: “For an employer… to discharge… or otherwise

      discriminate against any person because such person has opposed any practices forbidden

      under this chapter…”

   84. Defendants engaged in an unlawful discriminatory practice in violation of the New York

      City Administrative Code Title 8, § 8-107(1)(e) by retaliating against the Plaintiff,

      including terminating her employment because of Plaintiff’s opposition to the unlawful

      employment practices of Defendants.

   85. Defendants engaged in an unlawful discriminatory practice by retaliating against the

      Plaintiff for making a complaint regarding Defendants’ violation of the NYCHRL.

   86. That as a direct result of the foregoing, Plaintiff has been damaged in an amount which

      exceeds the jurisdictional limits of all lower Courts.

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

      a. A declaratory judgment that the practices complained of herein are unlawful under

          applicable federal, state and city law;

      b. An injunction against Defendants and its officers, agents, successors, employees,

          representatives and any and all persons acting in concert with Defendants, as

          provided by law, from engaging in each of the unlawful practices, policies and

          patterns set forth herein;

                                                 10
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 11 of 12 PageID #: 11



      c. Declaring that the Defendants engaged in unlawful employment practices prohibited

         by the New York City Administrative Code Title 8, § 8-107 et seq., and awarding

         Plaintiff a recovery for damages sustained;

      d. Declaring that the Defendants discriminated against and retaliated against and

         terminated Plaintiff on the basis of her gender and awarding Plaintiff a recovery for

         damages sustained;

      e. Awarding damages to the Plaintiff, retroactive to the date of her termination, for all

         lost wages and benefits resulting from the Defendants’ unlawful employment

         practices in an amount that exceeds the jurisdictional limit of all lower courts;

      f. Awarding Plaintiff compensatory damages for her mental and emotional injuries in an

         amount that exceeds the jurisdictional limit of all lower courts;

      g. An award of compensatory damages as a result of Defendants’ failure to pay overtime

         compensation pursuant to the FLSA, NYLL and supporting regulations;

      h. An award of liquidated and/or punitive damages as a result of Defendants’ willful

         failure to pay overtime compensation pursuant to the FLSA and NYLL;

      i. An award of statutory damages of $5,000.00 for the failure to provide a proper wage

         notice upon Plaintiff’s hire or annually;

      j. An award of prejudgment and post-judgment interest;

      k. An award of punitive damages;

      l. An award of costs and expenses of this action together with reasonable attorneys’ and

         expert fees;

      m. Such other relief as this Court deems just and proper.




                                              11
Case 1:20-cv-01093-LDH-PK Document 1 Filed 02/27/20 Page 12 of 12 PageID #: 12



                                      JURY DEMAND

      Pursuant to Rule 38(b) of the FRCP, Plaintiffs demand a trial by jury.

Dated: February 27, 2020
       New York, New York
                                                   Respectfully submitted,

                                                   Akin Law Group PLLC

                                                   /s/ Robert D. Salaman
                                                   ________________________
                                                   Robert D. Salaman
                                                   Zafer A. Akin
                                                   45 Broadway, Suite 1420
                                                   New York, NY 10006
                                                   (212) 825-1400
                                                   rob@akinlaws.com
                                                   zafer@akinlaws.com

                                                   Counsel for Plaintiff




                                             12
